       Case: 1:20-cv-00076-DAP Doc #: 6 Filed: 03/09/20 1 of 2. PageID #: 70



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

  SCHEEL PUBLISHING, INC., et al,                 )   CASE NO. 1:20-CV-76
                                                  )
                 Plaintiff,                       )   JUDGE DAN POLSTER
                                                  )
         vs.                                      )
                                                  )
  RIYAD (ROD) KHLEIF, et al,                      )   MOTION TO ALLOW DEFENDANTS’
                                                  )   REPRESENTATIVE TO APPEAR BY
                 Defendants.                      )   PHONE

       Defendants Riyad (Rod) Khleif, Tiffany Lowe-Khleif, Lifetime Cashflow Academy, LLC,

and REM Equity Group, LLC (collectively, “Defendants”), by and through the undersigned

counsel, respectfully move this Honorable Court to allow party representative Defendant Rod

Khleif to appear by telephone for the Case Management Conference scheduled for March 13, 2020.

Mr. Khleif seeks to participate by phone for two reasons, namely, (1) he has a business meeting

that was scheduled prior to the scheduling of the Case Management Conference and must pick up

an individual for the meeting from the airport, and (2) with the continuing spread of the coronavirus

getting worse, he would like to limit his travel as much as possible. Mr. Khleif was already in

Ohio for the mediation last week. This request is in brought in good faith and Mr. Khleif is fully

able to participate in any meaningful discussion via telephone from his residence in Florida,

including any settlement discussions. On that note, settlement discussions are continuing even in

light of the failed mediation as Defendants have made a further settlement offer to Plaintiffs.

Plaintiffs have not yet responded.




                                                 1
      Case: 1:20-cv-00076-DAP Doc #: 6 Filed: 03/09/20 2 of 2. PageID #: 71



      Pursuant to the above, Defendants respectfully request that the Court grant this Motion and

allow Defendant Rod Khleif to attend the Case Management Conference by phone.


                                   Respectfully Submitted,

                                   EMERSON THOMSON BENNETT, LLC

                                   /s/John M. Skeriotis
                                   John M. Skeriotis (Ohio Bar # 0069263)
                                   jms@etblaw.com
                                   1914 Akron-Peninsula Rd.
                                   Akron, Ohio 44313
                                   (330) 434-9999 – Telephone
                                   (330) 434-8888 – Facsimile
                                   Attorney for Defendants Riyad (Rod) Khleif, Tiffany Lowe,
                                   Lifetime Cashflow Academy, LLC, and REM Equity Group,
                                   LLC.




                                               2
